ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Gregory L. Fumarolo                                         Curtis T. Hill, Jr.
Fort Wayne, Indiana                                         Attorney General of Indiana

                                                            Katherine Cooper
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana
______________________________________________________________________________

                                                                                          FILED
                                In the                                                Jun 29 2017, 2:26 pm


                        Indiana Supreme Court                                             CLERK
                                                                                      Indiana Supreme Court
                                                                                         Court of Appeals
                            _________________________________                              and Tax Court



                                    No. 02S05-1706-CR-441

WALIK L. WHITESIDE,
                                                            Appellant (Defendant below),

                                               v.

STATE OF INDIANA,
                                                      Appellee (Plaintiff below).
                            _________________________________

                  Appeal from the Allen Superior Court, No. 02D04-1503-FB-3
                             The Honorable Frances C. Gull, Judge
                            _________________________________

     On Petition to Transfer from the Indiana Court of Appeals, No. 02A05-1607-CR-1659
                           _________________________________

                                         June 29, 2017

Per Curiam.

       During the morning hours of September 22, 2012, then-fifteen-year-old Walik Whiteside

attacked A.B. as she went for a run along the River Greenway in Fort Wayne. Whiteside grabbed

A.B. from behind and placed his arm around her neck. After they fell to the ground, Whiteside

removed his pants, attempted to insert his penis into A.B.’s vagina, inserted his fingers into her

vagina, touched her breasts underneath her bra, and forced his penis into her mouth. When another

runner approached, Whiteside fled. He was not apprehended, but the State took DNA swabs from
A.B. At that time, no match for the DNA was found. Whiteside subsequently committed another

crime and was convicted of Class A felony robbery and sentenced to twenty-five years

incarceration. During his incarceration for that crime, the State collected a DNA sample from

Whiteside, which matched the sample taken from A.B.’s body.

       In 2015, the State charged Whiteside with Class B felony attempted rape, two counts of

Class B felony criminal deviate conduct, and Class D felony sexual battery. Whiteside was waived

into adult court where a jury convicted him on all counts. The trial court vacated the sexual battery

conviction based on double jeopardy concerns, and sentenced Whiteside to twenty years on each

of the remaining counts, to be served consecutively to each other and to the sentence for his robbery

conviction.   In the instant case, Whiteside received an aggregate sentence of sixty years

imprisonment.

       Citing Indiana Appellate Rule 7(B), a majority of the Court of Appeals revised Whiteside’s

sentence to three consecutive ten-year terms, for an aggregate sentence of thirty years, to be served

consecutively to the robbery sentence. Whiteside v. State, No. 02A05-1607-CR-1659 (Ind. Ct.

App. March 30, 2017). Judge Pyle dissented, believing Whiteside’s sentence not inappropriate.

Id. at 14-16 (Pyle, J., dissenting). The State seeks transfer.

       The authority granted by article 7, section 4 of the Indiana Constitution permitting appellate

review and revision of criminal sentences is implemented through Indiana Appellate Rule 7(B).

Under this rule and as interpreted by case law, appellate courts may revise sentences—after due

consideration of the trial court’s decision—if the sentence is found to be inappropriate in light of

the nature of the offense and the character of the offender. See Cardwell v. State, 895 N.E.2d
1219, 1222-25 (Ind. 2008); Serino v. State, 798 N.E.2d 852, 856-57 (Ind. 2003). The principal

role of such review is to attempt to leaven the outliers. Cardwell, 895 N.E.2d at 1225.
       Our collective judgment is that the sentence imposed by the trial court in this case is not

inappropriate under Appellate Rule 7(B) and does not warrant appellate revision. Accordingly,

we grant transfer, affirm the sentence imposed by the trial court, and summarily affirm the decision

of the Court of Appeals in all other respects. See Ind. Appellate Rule 58(A).



All Justices concur.